There was prejudicial error in permitting plaintiff to lay before the jury his manifestations evidencing claimed physical condition about a month after the accident. The claimed weakness and crying of plaintiff could readily have been simulated. The rule of exclusion prevents the piling up of evidence so easily fabricated. The plaintiff and his physician had a right to lay before the jury the extent, nature and consequences of the injuries received, but plaintiff had no right to call others to establish his demonstrations of physical disability. The cases cited by my Brother condemn the practice here indulged.
In Norris v. Railway, 185 Mich. 264, the rule of exclusion was again stated. To permit a plaintiff to show in his own behalf demonstrations and emotions self declaratory of physical condition a month after the accident, such as crying when anyone came around, or if any sympathy for him was expressed, would invite the manufacture of evidence. Such demonstrations conveyed the same meaning as self-serving statements. The rule of exclusion is not limited to manifestations in the presence of a physician but extends to laymen.
For this error the judgment should be reversed with costs to defendant. *Page 165